Exhibit 10.49

COBALT INTERNATIONAL ENERGY, INC.

2015 LONG TERM INCENTIVE PLAN


Restricted Stock Unit Award Agreement

[●] Grant

 

You have been granted an award of restricted stock units (this “Award”) on the
following terms and subject to the provisions of Attachment A and the Cobalt
International Energy, Inc. 2015 Long Term Incentive Plan (the “Plan”).  Unless
defined in this Award Agreement (including Attachment A, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan.  In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant

[●]

 

Number of Restricted Stock Units

 

[●] restricted stock units (the “RSUs”) are granted under this Agreement. In the
discretion of the Committee, vested RSUs may be settled in Shares, the cash
equivalent of Shares or a combination thereof. Each RSU shall correspond to a
single Share.

 

Grant Date

 

[●] (the “Grant Date”)

Vesting

Subject to Section 4 and Section 5 of Attachment A, the RSUs shall vest with
respect to one-third (1/3) of the underlying RSU Shares on each of: [●],[●] and
[●] (each, a “Scheduled Vesting Date”) subject to satisfaction of the Service
Condition (as such term is defined below).

 

 

Service Condition

The Service Condition shall be fully satisfied if the Participant does not
experience a Termination of Service at any time prior to the applicable
Scheduled Vesting Date (the “Service Condition”).

 

Please refer to Attachment A for special Service Condition provisions related to
the Participant’s death or Disability or a Change in Control.




 

--------------------------------------------------------------------------------

 

Attachment A

 

Restricted Stock Unit Award Agreement

Terms and Conditions

 

Grant to: [●]

 

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  This Award is granted under the Plan,
which is incorporated herein by this reference and made a part of this
Agreement.

Section 2.  Settlement of Award.  On the applicable Scheduled Vesting Date or as
set forth in Sections 4 or 5, to the extent that the RSUs have vested in
accordance with the vesting provisions set forth in the grant notice and this
Attachment A, the vested RSUs shall be settled and, as determined by the
Committee in its sole discretion, shall be paid in the form of (i) Shares, (ii)
cash in an amount equal to the then Fair Market Value of the number Shares
corresponding to the number of vested RSUs on such vesting date, or (iii) a
combination of Shares and cash, in each case, as soon as practicable, but in no
event later than fourteen (14) days after such Scheduled Vesting Date.

Section 3.  Dividend Equivalents.  If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which vested RSUs
are settled and paid to the Participant, the Participant shall be eligible to
receive an amount equal to the amount of the dividend that the Participant would
have received had the RSUs been settled and distributed in Shares to the
Participant as of the record date for which such dividend is paid (any such
amount a “Dividend Equivalent”); it being understood that no Dividend Equivalent
shall be payable with respect to any RSUs that are forfeited.  Any Dividend
Equivalent shall be paid to the Participant (i) in the same form (cash, Shares
or other property) in which such dividend is paid to holders of Shares
generally, or at the election of the Committee, in cash and (ii) at the time the
Participant’s vested RSUs are settled and paid.  Any Shares that the Participant
is eligible to receive pursuant to this Section 3 are referred to herein as
“Dividend Shares”.

Section 4.  Termination of Service.  

(a)Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, the Service
Condition applicable to the RSUs shall be deemed to be satisfied as of the date
of such termination and the RSUs shall vest as of such date.  The RSUs will be
settled and paid in Shares, a cash payment or a combination in respect thereof,
as determined by the Committee in its sole discretion, and will be distributed
to the

2

--------------------------------------------------------------------------------

 

Participant (or, if applicable, the Participant’s estate) as soon as
practicable, but in no event later than fourteen (14) days following the
Participant’s Termination of Service.

(b)Any Other Termination of Service.  In the event of the Participant’s
Termination of Service at any time for any reason (other than due to the
Participant’s death or Disability or on or following a Change in Control as set
forth in Section 5), any RSUs for which the Service Condition has not been
satisfied will be forfeited as of the date of such termination without any
payment to the Participant.

(c)Committee Discretion.  Notwithstanding the foregoing, in the event of the
Participant’s Termination of Service other than by the Company for Cause, the
Committee may, in its sole discretion, accelerate the vesting or waive any term
or condition of this Agreement, subject to such terms and conditions as the
Committee deems appropriate, with respect to all or a portion of the Award.

Section 5.  Change in Control.  Upon a Change in Control “double trigger event”
(as defined in Section 12(b) of the Plan) the Service Condition applicable to
the RSUs shall be deemed to be satisfied as of the date of such Change in
Control “double trigger event” and the RSUs shall vest as of such date.  The
RSUs will be settled and paid in Shares, a cash payment or a combination in
respect thereof, as determined by the Committee in its sole discretion, and will
be distributed to the Participant as soon as practicable, but in no event later
than fourteen (14) days after such Change in Control “double trigger event.”

Section 6.  Additional Terms and Conditions.

(a)Issuance of Shares.  Upon settlement and payment of vested RSUs in the form
of Shares and, if applicable, payment of any Dividend Shares, such Shares shall
be evidenced by book-entry registration; provided, however, that the Committee
may determine that such Shares shall be evidenced in such other manner as it
deems appropriate, including the issuance of a stock certificate or
certificates.  

(b)Stockholder Rights.  The Participant shall not have any rights of a
stockholder, including voting rights, with respect to the Award until vested
RSUs have been distributed to the Participant on the form of Shares.

(c)Transferability.  Unless and until RSUs and, if applicable, any Dividend
Shares are distributed to the Participant, this Award shall not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant, or
as set forth in Section 13(d) of the Plan.

(d)Section 409A.  

(i)If any provision of this Agreement fails to comply with Section 409A of the
Code or the regulations or Treasury guidance

3

--------------------------------------------------------------------------------

 

promulgated thereunder, or would result in a recognition of income for United
States federal income tax purposes with respect to any amount payable under this
Agreement before the date of payment, or the imposition of interest or
additional tax pursuant to Section 409A of the Code, the Company reserves the
right to reform such provision; provided that the Company shall maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

(ii)Notwithstanding anything else in this Agreement, if the Board considers the
Participant to be one of the Company’s “specified employees” under Section 409A
of the Code at the time of the Participant’s Termination of Service, any
distribution that otherwise would be made to the Participant with respect to
this Award as a result of such termination shall not be made until the date that
is six months after such termination, except to the extent that earlier
distribution would not result in the Participant’s incurring interest or
additional tax under Section 409A of the Code.

(e)Withholding.  The Company may withhold any tax (or other governmental
obligation) that becomes due with respect to the Award upon vesting and
conversion (as applicable), or any dividend or distribution thereon, and the
Participant shall make arrangements satisfactory to the Company to enable the
Company to satisfy all such withholding requirements.  Notwithstanding the
foregoing, the Committee may permit, in its sole discretion, the Participant to
satisfy (at the Participant’s election) any such withholding requirement by
transferring to the Company pursuant to such procedures as the Committee may
require, effective as of the date on which a withholding obligation arises, a
number of vested Shares owned and designated by the Participant having an
aggregate fair market value as of such date necessary to satisfy applicable tax
or other withholding obligations that is equal to no less than the minimum
amount required to be withheld and/or cash in such amount and no greater than
the maximum amount required to be withheld and/or cash in such amount.  If the
Committee permits the Participant (at the Participant’s election) to satisfy any
such withholding requirement pursuant to the preceding sentence, the Company
shall remit to the Internal Revenue Service and appropriate state and local
revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the fair market value of the Shares and/or cash transferred
to the Company as provided above.

Section 7.  Miscellaneous Provisions.  

4

--------------------------------------------------------------------------------

 

(a)Notices.  All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

if to the Company, to:

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b)Entire Agreement.  This Agreement, the Plan, and any other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein or therein, constitute the entire agreement and understanding
between the parties in respect of the subject matter hereof and supersede all
prior and contemporaneous arrangements, agreements and understandings, both oral
and written, whether in term sheets, presentations or otherwise, between the
parties with respect to the subject matter hereof.

(c)Amendment; Waiver.  No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Company may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement.  No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.  Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d)Assignment.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

5

--------------------------------------------------------------------------------

 

(e)Successors and Assigns; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Company and the Participant, and their respective
heirs, successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

(f)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g)Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or this Award pursuant to the
provisions of this Agreement.

(h)Plan.  The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan.  The Participant has
read carefully, and understands, the provisions of the Plan.

(i)Governing Law.  The Agreement shall be governed by the laws of the State of
Delaware, without application of the conflicts of law principles thereof.

(j)No Right to Continued Service.  The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.  

(k)Jurisdiction.  The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its affiliates or against any party or any of its
affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on each party anywhere in the world, whether
within or without the jurisdiction of

6

--------------------------------------------------------------------------------

 

any such court.  Without limiting the foregoing, each party agrees that service
of process on such party as provided in Section 7(a) shall be deemed effective
service of process on such party.

(l)WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]




7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

COBALT INTERNATIONAL ENERGY, INC.

By:

 

 

Name:

Jeffrey A. Starzec

 

Title:

Executive Vice President and General Counsel

 

 

 

 

[●]

 

 

 

 

 

8